

Exhibit 10.1
 
REPROS THERAPEUTICS INC.
 
$10,000,000 of Common Stock
($0.001 par value per share)
 
Equity Distribution Agreement
 
February 12, 2010
 
Ladenburg Thalmann & Co. Inc.
520 Madison Avenue
9th Floor
New York, NY 10022
 
Ladies and Gentlemen:
 
Repros Therapeutics Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Ladenburg Thalmann & Co. Inc. (“Ladenburg”),
as follows:
 
1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Ladenburg, acting as agent
and/or principal, shares (the “Placement Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”) up to an aggregate offering
price of $10,000,000 (the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the number of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company,
and Ladenburg shall have no obligation in connection with such compliance,
provided that Ladenburg strictly follows the trading instructions provided
pursuant to any Placement Notice (as defined below). The issuance and sale of
Placement Shares through Ladenburg will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue Common Stock.
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”), with the Commission a Registration
Statement on Form S-3 (No. 333-163648), including a base prospectus, relating to
certain securities, including the Placement Shares to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”). The Company has
prepared a prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement Shares (the
“Prospectus Supplement”). The Company will furnish to Ladenburg, for use by
Ladenburg, copies of the prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, as well as any comparable successor registration statement filed
by the Company for the sale of shares of its Common Stock, including the
Placement Shares, collectively are herein called the “Registration Statement.”
The base prospectus, including all documents incorporated therein by reference,
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, together with the then issued
Issuer Free Writing Prospectus(es) (as defined herein), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (the “Incorporated Documents”). For purposes
of this Agreement, all references to the Registration Statement, the Prospectus
or to any amendment or supplement thereto shall be deemed to include any copy
filed with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System or, if applicable, the Interactive Data Electronic Applications
(collectively, “EDGAR”).
 

--------------------------------------------------------------------------------


 
2. Placements. Each time that the Company wishes to issue and sell the Placement
Shares hereunder (each, a “Placement”), it will notify Ladenburg by email notice
(or other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1. The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 2 (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from Ladenburg set forth on
Schedule 2, as amended from time to time. The Placement Notice shall be
effective upon receipt by Ladenburg unless and until (i) in accordance with the
notice requirements set forth in Section 4, Ladenburg declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Placement Shares have been sold, (iii) in accordance with the
notice requirements set forth in Section 4, the Company suspends or terminates
the Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice,
(v) Ladenburg declines to continue to make sales under an existing Placement
Notice, for any reason, in its sole discretion, or (vi) the Agreement has been
terminated under the provisions of Section 11. The amount of any discount,
commission or other compensation to be paid by the Company to Ladenburg in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth on Schedule 3 hereto. It is expressly
acknowledged and agreed that neither the Company nor Ladenburg will have any
obligation whatsoever with respect to a Placement Notice or any Placement Shares
unless and until the Company delivers a Placement Notice to Ladenburg and
Ladenburg does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein.
 
3. Sale of Placement Shares by Ladenburg. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Ladenburg, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its customary trading and sales
practices to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. Ladenburg will
provide written confirmation to the Company (including by email correspondence)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to Ladenburg pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company. Ladenburg may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made directly on the NASDAQ
Capital Market (the “Exchange”), on any other existing trading market for the
Common Stock or to or through a market maker. With the prior consent of the
Company, Ladenburg may also sell Placement Shares in privately negotiated
transactions. During the term of this Agreement and notwithstanding anything to
the contrary herein, Ladenburg agrees that in no event will it or any Ladenburg
Affiliate engage in any market making, bidding, stabilization or other trading
activity with regard to the Common Stock if such activity would be prohibited
under Regulation M or other anti-manipulation rules under the Securities
Act.  For the purposes hereof, “Trading Day” means any day on which shares of
the Common Stock are purchased and sold on the principal market on which the
Common Stock is listed or quoted.
 
4. Suspension of Sales. The Company or Ladenburg may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.
 

--------------------------------------------------------------------------------


 
5. Representations and Warranties of the Company. The Company represents and
warrants to Ladenburg that as of each Applicable Time (as defined below):
 
(a) Compliance with Registration Requirements. The Registration Statement has
been filed with the Commission under the Securities Act and declared effective
by the Commission under the Securities Act. The Company has complied with all
requests of the Commission for additional or supplemental information. No stop
order suspending the effectiveness of the Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the Company’s knowledge, are contemplated or threatened by the Commission. The
Company satisfied all applicable requirements for the use of Form S-3 under the
Securities Act when the Registration Statement was filed. The Commission has not
issued an order preventing or suspending the use of the base prospectus, any
Free Writing Prospectus (as defined below) or the Prospectus relating to the
proposed offering of the Placement Shares and no proceedings for such purpose
have been instituted or are pending or, to the Company’s knowledge, are
contemplated or threatened by the Commission. The Prospectus delivered to
Ladenburg for use in connection with the offering of Placement Shares was, at
the time of such delivery, identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T. At the respective times each part of the
Registration Statement and each amendment thereto became effective or was deemed
effective, as the case may be, the Registration Statement complied and will
comply in all material respects with the Securities Act and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The immediately preceding sentence does not apply to statements in
or omissions from the Registration Statement or any amendments or supplements
thereto based upon and in conformity with written information furnished to the
Company by Ladenburg specifically for use therein.
 
(b) Delivery of Offering Materials. The Company has delivered to Ladenburg, or
made available through EDGAR, one complete copy of the Registration Statement
and of each consent of experts filed as a part thereof, and conformed copies of
the Registration Statement (without exhibits), and the Prospectus, as amended or
supplemented, in such quantities and at such places as Ladenburg has reasonably
requested.
 
(c) Prospectus. Neither the Prospectus nor any amendments or supplements
thereto, at the time the Prospectus or any such amendment or supplement was
issued, as of the date hereof and at each Applicable Time, as the case may be,
included or will include an untrue statement of a material fact or omitted or
will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The foregoing sentence does not apply to statements in or omissions
from the Prospectus or any amendments or supplements thereto based upon and in
conformity with written information furnished to the Company by Ladenburg
specifically for use therein. “Applicable Time” means the date of this
Agreement, each Representation Date (as defined herein), the date on which a
Placement Notice is given, any date on which Placement Shares are sold
hereunder, or such other time as agreed to by the Company and Ladenburg
 
(d) Financial Information. The financial statements of the Company, together
with the related schedules and notes thereto, set forth or included or
incorporated by reference in the Registration Statement and the Prospectus
fairly present, in all material respects, the financial condition of the Company
as of and at the dates indicated and the results of operations, changes in
financial position, stockholders’ equity and cash flows for the periods therein
specified. Such financial statements, schedules, and notes are in conformity
with generally accepted accounting principles as consistently applied in the
United States throughout the periods involved (except as otherwise stated
therein). Any selected financial data included or incorporated by reference in
the Registration Statement and the Prospectus present fairly the information
shown therein and, to the extent based upon or derived from the financial
statements, have been compiled on a basis consistent with the financial
statements presented therein. Any pro forma financial statements of the Company,
and the related notes thereto, included or incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the basis described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations), not
disclosed in the Registration Statement and the Prospectus. No other financial
statements are required to be set forth or to be incorporated by reference in
the Registration Statement or the Prospectus under the Securities Act.
 

--------------------------------------------------------------------------------


 
(e) Incorporated Documents. Each document incorporated or deemed to be
incorporated by reference in the Registration Statement or the Prospectus
heretofore filed, at the time it was or hereafter is filed with the Commission,
conformed and will conform when filed in all material respects with the
requirements of the Exchange Act and the rules and regulations promulgated
thereunder; no such document when it was filed (or, if an amendment with respect
to any such document was filed, when such amendment was filed), contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading; and no such document, when it is filed, will contain an untrue
statement of a material fact or will omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading.
 
(f) Distribution of Materials; Free Writing Prospectuses. The Company is not an
“ineligible issuer” in connection with the offering pursuant to Rules 164, 405
and 433 under the Securities Act. The Company has not, directly or indirectly,
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Placement Shares other than the
Prospectus and other materials, if any, permitted under the Securities Act to be
distributed. Each “issuer free writing prospectus” as defined in Rule 433 of the
Securities Act, relating to the Placement Shares (“Issuer Free Writing
Prospectus”) that (i) is required to be filed with the Commission by the
Company, (ii) is a “road show” that is a “written communication” within the
meaning of Rule 433(d)(8)(i) of the Securities Act whether or not required to be
filed with the Commission or (iii) is exempt from filing pursuant to
Rule 433(d)(5)(i) of the Securities Act, in each case in the form filed or
required to be filed with the Commission or, if not required to be filed, in the
form retained in the Company’s records pursuant to Rule 433(g) of the Securities
Act, as of its issue date and as of each Applicable Time, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or the Prospectus,
including any incorporated document deemed to be a part thereof that has not
been superseded or modified. The foregoing sentence does not apply to statements
in or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by Ladenburg
specifically for use therein. The Company has satisfied or will satisfy the
conditions in Rule 433 of the Securities Act so as not to be required to file
with the Commission any electronic road show.
 
(g) Organization. The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the state of Delaware with
the corporate power and authority necessary to own, hold, lease and/or operate
its assets and properties and to conduct the business in which it is engaged as
described in the Registration Statement and Prospectus; and the Company is duly
qualified as a foreign entity to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure, individually or in the aggregate, to be so qualified and be in good
standing would not have a material adverse effect on (i) the consolidated
business, operations, assets, properties, financial condition, reputation,
prospects, or results of operations of the Company and any subsidiaries which
may be incorporated or formed from time to time (the “Subsidiaries”) taken as a
whole, (ii) the transactions contemplated hereby, or (iii) the ability of the
Company to perform its obligations under this Agreement (collectively, a
“Material Adverse Effect”). The Company has full corporate power and authority
necessary to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. Except as disclosed in the
Registration Statement and the Prospectus, the Company is in compliance with the
laws, orders, rules, regulations and directives applicable to it, except for any
noncompliance that, individually, or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
(h) Subsidiaries. The Company has no “significant subsidiaries” (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act).
Except as disclosed in the Registration Statement and the Prospectus, the
Company does not own, directly or indirectly, any shares of stock or any other
equity interests or long-term debt securities of any corporation, firm,
partnership, joint venture, association or other entity.
 

--------------------------------------------------------------------------------


 
(i) No Violation or Default. Except as disclosed in the Registration Statement
and the Prospectus, neither the Company nor any of its Subsidiaries is (i) in
violation of any provision of its charter or bylaws or similar organizational
documents, (ii) in default in any respect, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant, or condition of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or by which it is bound or to which any of its property or assets is
subject, (iii) in violation in any respect of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company, its Subsidiaries or any of its properties, as
applicable (including, without limitation, those administered by the Food and
Drug Administration of the U.S. Department of Health and Human Services (the
“FDA”) or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA), or
(iv) in violation of any rule or regulation of any self-regulating organization
or other non-governmental regulatory authority (including, without limitation,
the rules and regulations of the Exchange) except, with respect to clauses (ii),
(iii), and (iv), any violations or defaults which, singularly or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The execution, delivery and performance of this Agreement, the issuance
and sale of the Placement Shares and the consummation of the transactions
contemplated hereby will not conflict with, or result in any breach of or
constitute a default under (nor constitute any event which with notice, lapse of
time or both would result in any breach of, or constitute a default under),
(i) any provision of the charter, bylaws or organizational documents, as the
case may be, of the Company or any of its Subsidiaries, (ii) any provision of
any contract, license, repurchase agreement, management agreement, indenture,
mortgage, deed of trust, bank loan or credit agreement, note, lease or other
evidence of indebtedness, or any lease, contract or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries, or any of their respective assets
or properties may be bound or affected, except for any breach or default that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (iii) any federal, state, local or foreign law,
regulation or rule or any decree, judgment or order applicable to the Company or
any of its Subsidiaries, or (iv) any rule or regulation of any self-regulating
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the Exchange), except for any breach or
default that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.
 
(j) Capitalization. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus
(except for subsequent issuances, if any, pursuant to this Agreement, pursuant
to reservations, agreements or employee benefit plans referred to in the
Prospectus or pursuant to the exercise of convertible securities or options
referred to in the Prospectus). All of the issued and outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable, have been issued in compliance with all
federal and state securities laws and were not issued in violation of any
preemptive right, resale right, right of first refusal or similar right. Except
as disclosed in or contemplated by the Registration Statement or the Prospectus,
as of the date referred to therein, the Company does not have outstanding any
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.
 
(k) Authorization; Enforceability. This Agreement has been duly authorized,
executed and delivered by the Company and is a legal, valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 9 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.
 
(l) Capital Stock and Placement Shares in Proper Form. The capital stock of the
Company, including the Placement Shares, conforms in all material respects to
the description thereof contained in the Registration Statement and the
Prospectus. The holders of the Placement Shares will not be subject to personal
liability under the Delaware General Corporation Law by reason of being such
holders.
 
(m) Authorization of Placement Shares. The Placement Shares, or class of shares
which the Placement Shares are part of, when issued and delivered pursuant to
the terms approved by the Board of Directors or a duly designated committee
thereof, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and non-assessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim, including any
statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act.
 

--------------------------------------------------------------------------------


 
(n) Consents and Permits. (1) Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, and possesses all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities (including, without
limitation, the FDA, and any other foreign, federal, state or local government
or regulatory authorities performing functions similar to those performed by the
FDA) necessary for the ownership or lease of their respective properties or to
conduct its businesses as described in the Registration Statement and the
Prospectus (collectively, “Permits”), except for such Permits the failure of
which to possess, obtain or make the same would not reasonably be expected to
have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any written notice of proceedings relating to the
limitation, revocation, cancellation, suspension, modification or non-renewal of
any such Permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
and has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course. (2) No approval,
authorization, consent or order of or filing with any national, state or local
governmental or regulatory commission, board, body, authority or agency is
required in connection with the issuance and sale of the Placement Shares or the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the Exchange, or approval of the stockholders of the Company
(including as may be required pursuant to Rule 5635 of the NASDAQ Marketplace
Rules)), other than (i) registration of the Placement Shares under the
Securities Act, (ii) any necessary qualification under the securities or blue
sky laws of the various jurisdictions in which the Placement Shares are being
offered by Ladenburg, (iii) filing of any reports under the Exchange Act, or
(iv) such approvals as may be required by the Conduct Rules of the Financial
Industry Regulatory Authority, Inc. (“FINRA”).
 
(o) No Preferential Rights. Except as set forth in the Registration Statement
and the Prospectus, (i) no person, as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any shares of Common Stock or shares of any other capital stock or other
securities of the Company, (ii) no Person has any preemptive rights, resale
rights, rights of first refusal, or any other rights (whether pursuant to a
“poison pill” provision or otherwise) to purchase any shares of Common Stock or
shares of any other capital stock or other securities of the Company,
(iii) except as disclosed to Ladenburg or its agents in connection with the
transactions contemplated hereby, no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Placement Shares and (iv), except for certain Persons
previously disclosed to Ladenburg who have received, or are contemplated to
receive, shares of Common Stock pursuant to a settlement agreement with the
Company, no Person has the right, contractual or otherwise, to require the
Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or other securities in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Placement Shares
as contemplated thereby or otherwise.
 
(p) Independent Public Accountant. PricewaterhouseCoopers LLP, whose report on
the financial statements of the Company is filed with the Commission as part of
the Registration Statement and the Prospectus, is and, during the periods
covered by their report, was (i) an independent public accounting firm within
the meaning of the Securities Act, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act) and (iii) not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act.
 
(q) Enforceability of Agreements. Except as disclosed in the Registration
Statement and the Prospectus, all agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof and
except for any other potentially unenforceable term that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
(r) No Litigation. Except as disclosed in the Registration Statement and the
Prospectus, there are no actions, suits, claims, investigations, inquiries or
proceedings pending or, to the Company’s knowledge, threatened, to which either
the Company or, to the Company’s knowledge, its Subsidiaries, nor any of their
respective officers or directors, is a party or of which any of their respective
properties or other assets is subject at law or in equity, or before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or before any self-regulating organization or other
non-governmental regulatory authority (including, without limitation, the
Exchange), which if resolved adversely to the Company or any Subsidiary would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 

--------------------------------------------------------------------------------


 
(s) Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries has failed to
file with the applicable regulatory authorities (including, without limitation,
the FDA or any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA) any
required filing, declaration, listing, registration, report or submission,
except for such failures that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; except as disclosed in
the Registration Statement and the Prospectus, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
 
(t) Certain Market Activities. Neither the Company nor, to the Company’s
knowledge, any of its Subsidiaries, nor, to the Company’s knowledge, any of
their respective directors, officers or controlling persons has taken, directly
or indirectly, any action designed, or that has constituted or might reasonably
be expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.
 
(u) Broker/Dealer Relationships. Neither the Company nor any of its Subsidiaries
or any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the NASD).
 
(v) No Reliance. The Company has not relied upon Ladenburg or legal counsel for
Ladenburg for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.
 
(w) Taxes. Except as disclosed in the Registration Statement and the Prospectus,
the Company and, to the Company’s knowledge, any of its Subsidiaries has filed
on a timely basis (taking into account all applicable extensions) all necessary
federal, state, local and foreign income and franchise tax returns, if any such
returns were required to be filed, through the date hereof and have paid all
taxes shown as due thereon except for any failure to file or pay which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No tax deficiency has been asserted against the Company
or, to the Company’s knowledge, any of its Subsidiaries, nor does the Company
know of any tax deficiency that is likely to be asserted against any such entity
that, if determined adversely to any such entity, could reasonably be expected
to have a Material Adverse Effect. All tax liabilities, if any, are adequately
provided for on the books of the Company and, to the Company’s knowledge, any of
its Subsidiaries, except for such tax liabilities that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
(x) Intellectual Property. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries own, possess, license or have
other rights to use all foreign and domestic patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Registration Statement and the Prospectus, (a) there are no
rights of third parties to any such Intellectual Property owned by the Company
and its Subsidiaries; (b) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) to the Company’s
knowledge, there is no pending or threatened action, suit, proceeding or claim
by others challenging the Company’s and its Subsidiaries’ rights in or to any
such Intellectual Property, and the Company is unaware of any facts which could
form a reasonable basis for any such action, suit, proceeding or claim; (d) to
the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (f) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of any of clauses (a)-(g) above, for any such
infringement by third parties or any such pending or threatened suit, action,
proceeding or claim as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 

--------------------------------------------------------------------------------


 
(y) Clinical Studies. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company and its Subsidiaries
were and, if still pending, are being conducted in accordance in all material
respects with all statutes, laws, rules and regulations, as applicable
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA). Except as set forth in the
Registration Statement and Prospectus, neither the Company nor any of its
Subsidiaries has received any notices or other correspondence from the FDA or
any other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA with respect to any
ongoing clinical or pre-clinical studies or tests requiring the termination or
suspension of such studies or tests.
 
(z) Compliance Program. Except as disclosed in the Registration Statement and
the Prospectus, the Company has established and administers a compliance program
applicable to the Company, to assist the Company and the directors, officers and
employees of the Company in complying with applicable regulatory guidelines
(including, without limitation, those administered by the FDA and any other
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA); except where such
noncompliance would not reasonably be expected to have a Material Adverse
Effect.
 
(aa) Environmental Laws. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries: (i) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses and other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, or other approvals or any such liability as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(bb) Accounting Controls. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries maintain a system of internal
accounting controls as defined in Rule 13a-15(f) and 15d-15(f) of the Exchange
Act.
 
(cc) Disclosure Controls. Except as disclosed in the Registration Statement and
the Prospectus, the Company has established and maintains disclosure controls
and procedures as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act.
 
(dd) Sarbanes-Oxley Act. Except as disclosed in the Registration Statement and
the Prospectus, the Company, its Subsidiaries and the Company’s directors and
officers are each in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission and the Exchange promulgated thereunder.
 
(ee) Finder’s Fees. Neither the Company nor any of its Subsidiaries has incurred
any liability for any finder’s fees or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
Ladenburg pursuant to this Agreement.
 
(ff) Labor Disputes. Except as disclosed in the Registration Statement and the
Prospectus, the Company nor any of its Subsidiaries is engaged in any unfair
labor practice; except for matters which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) there
is no (A) unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or its Subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or, to the
Company’s knowledge, threatened, (B) strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries or(C) union representation dispute currently existing
concerning the employees of the Company or any of its Subsidiaries, and (ii) to
the Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any of its Subsidiaries, and
(B) there has been no violation of any federal, state, local, or foreign law
relating to discrimination in the hiring, promotion or pay of employees or any
applicable wage or hour laws concerning the employees of the Company.
 

--------------------------------------------------------------------------------


 
(gg) Investment Company Act. Except as disclosed in the Registration Statement
and the Prospectus, neither the Company nor any of its Subsidiaries, after
giving effect to the offering and sale of the Placement Shares, will be
(i) required to register as an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”), or (ii) a “business
development company” (as defined in Section 2(a)(48) of the Investment Company
Act).
 
(hh) Insurance. Except as disclosed in the Registration Statement and the
Prospectus, neither the Company nor, to the Company’s knowledge, any of its
Subsidiaries has sustained any loss or interference with its respective business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, in each case that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(ii) Underwriter Agreements. Except as disclosed in the Registration Statement
and the Prospectus, the Company is not a party to any agreement with an agent or
underwriter for any other “at-the-market” or continuous equity transaction.
 
(jj) ERISA. Except as disclosed in the Registration Statement and the
Prospectus, the Company and its Subsidiaries are in compliance with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except for any noncompliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Except as disclosed in the Registration Statement and the Prospectus, no
“reportable event” (as defined in section 4043 of ERISA) for which the Pension
Benefit Guaranty Corporation has not waived the notice requirement has occurred
in the past three years with respect to any “pension plan” (as defined in ERISA)
for which the Company and its Subsidiaries would reasonably expect to have any
liability. Except as disclosed in the Registration Statement and the Prospectus,
the Company and its Subsidiaries have not incurred and do not reasonably expect
to incur liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Code.
Except as disclosed in the Registration Statement and the Prospectus, each
“pension plan” for which the Company or its Subsidiaries would have any
liability that is intended to be qualified under Section 401(a) of the Code has
received a favorable determination or opinion letter to that effect and, to the
Company’s knowledge, no event has occurred since the date of such letter that
could reasonably be expected to result in the loss of such qualification.
 
(kk) No Improper Practices. Except as disclosed in the Registration Statement
and the Prospectus, (i) neither the Company nor, to the Company’s knowledge, its
Subsidiaries, nor to the Company’s knowledge, any of their respective executive
officers has, in the past five years, made any unlawful contributions to any
candidate for any political office (or failed fully to disclose any contribution
in violation of law) or made any contribution or other payment to any official
of, or candidate for, any federal, state, municipal, or foreign office or other
person charged with similar public or quasi-public duty in violation of any law
or of the character required to be disclosed in the Prospectus; (ii) no
relationship, direct or indirect, exists between or among the Company or, to the
Company’s knowledge, any Subsidiary or any affiliate of any of them, on the one
hand, and the directors, officers and stockholders of the Company or, to the
Company’s knowledge, any Subsidiary, on the other hand, that is required by the
Securities Act to be described in the Registration Statement and the Prospectus
that is not so described; (iii) no relationship, direct or indirect, exists
between or among the Company or any Subsidiary or any affiliate of them, on the
one hand, and the directors, officers, stockholders or directors of the Company
or, to the Company’s knowledge, any Subsidiary, on the other hand, that is
required by the rules of the FINRA to be described in the Registration Statement
and the Prospectus that is not so described; (iv) except as described in the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, any
Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; (v) the Company
has not offered, or caused any placement agent to offer, Common Stock to any
person with the intent to influence unlawfully (A) a customer or supplier of the
Company or any Subsidiary to alter the customer’s or supplier’s level or type of
business with the Company or any Subsidiary or (B) a trade journalist or
publication to write or publish favorable information about the Company or any
Subsidiary or any of their respective products or services, and, (vi) neither
the Company nor any Subsidiary nor, to the Company’s knowledge, any employee or
agent of the Company or any Subsidiary has made any payment of funds of the
Company or any Subsidiary or received or retained any funds in violation of any
law, rule or regulation (including, without limitation, the Foreign Corrupt
Practices Act of 1977), which payment, receipt or retention of funds is of a
character required to be disclosed in the Registration Statement or the
Prospectus.
 

--------------------------------------------------------------------------------


 
(ll) Title to Property. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries have good and marketable title
to all property (real and personal) described in the Registration Statement and
the Prospectus as being owned by any of them, free and clear of all material
liens, claims, security interests or other encumbrances, except to the extent
such material liens, claims, security interests or other encumbrances are
disclosed in the Registration Statement and the Prospectus; all the property
described in the Registration Statement and the Prospectus as being held under
lease by the Company or any Subsidiary is held thereby under valid, subsisting
and enforceable leases.
 
(mm) Insurance. Except as disclosed in the Registration Statement and the
Prospectus, the Company and its Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as the Company
reasonably deems adequate; such insurance insures against such losses and risks
to an extent which the Company reasonably believes is adequate and in accordance
with customary industry practice to protect the Company and its Subsidiaries and
their respective businesses; all such insurance is fully in force on the date
hereof and will be fully in force at the time of purchase; neither the Company
nor its Subsidiaries has reason to believe that it will not be able to renew any
such insurance as and when such insurance expires.
 
(nn) Data Reliable and Accurate. All statistical or market-related data included
or incorporated by reference in the Registration Statement and the Prospectus
are based on or derived from sources that the Company believes to be reliable
and accurate, and the Company has obtained the written consent to the use of
such data from such sources to the extent required.
 
(oo) NASDAQ: Registration. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and is accepted for quotation on the
Exchange, and the Company has taken no action designed to terminate the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Exchange, nor except as disclosed in the Registration Statement
and the Prospectus, has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.
Except as disclosed in the Registration Statement and the Prospectus, the
Company has complied in all material respects with the applicable requirements
of the Exchange for maintenance of inclusion of the Common Stock thereon. The
Company has filed a Notification of Listing of Additional Shares with the
Exchange with respect to the Placement Shares.
 
(pp) The operations of the Company and its Subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
 
Any certificate signed by an officer of the Company and delivered to Ladenburg
or to counsel for Ladenburg pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to Ladenburg as to the matters set forth therein.
 
6. Sale and Delivery; Settlement.
 
(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
Ladenburg’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, Ladenburg,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges and
agrees that (i) there can be no assurance that Ladenburg will be successful in
selling Placement Shares, (ii) Ladenburg will incur no liability or obligation
to the Company or any other person or entity if it does not sell Placement
Shares for any reason other than a failure by Ladenburg to use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares as required under this Agreement and (iii) Ladenburg
shall be under no obligation to purchase Placement Shares on a principal basis
pursuant to this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
 (b) Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Ladenburg at which such Placement
Shares were sold, after deduction for (i) Ladenburg’s commission, discount or
other compensation for such sales payable by the Company pursuant to Section 2
hereof, (ii) any other amounts due and payable by the Company to Ladenburg
hereunder pursuant to Section 7(g) (Expenses) hereof and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.
 
(c) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Ladenburg’s or its designee’s account at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
("DWAC") or by such other means of delivery as may be mutually agreed upon by
the parties hereto which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form. On each Settlement Date, Ladenburg
will deliver the related Net Proceeds in same-day funds to an account designated
by the Company on, or prior to, the Settlement Date. The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, the Company will, in addition
to and in no way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution), (i) hold Ladenburg harmless against any
loss, claim, damage, or expense (including reasonable legal fees and expenses),
as incurred, arising out of or in connection with such default by the Company
and (ii) pay to Ladenburg any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.
 
(d) Denominations; Registration. Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as Ladenburg may
request in writing at least one full business day before the Settlement Date.
The certificates for the Placement Shares, if any, will be made available for
examination and packaging by Ladenburg in The City of New York not later
than noon (New York time) on the business day prior to the Settlement Date.
 
(e) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, (B) the
amount available for offer and sale under the currently effective Registration
Statement and (C) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to
Ladenburg in writing. Under no circumstances shall the Company cause or request
the offer or sale of any Placement Shares at a price lower than the minimum
price authorized from time to time by the Company’s board of directors, duly
authorized committee thereof or a duly authorized executive committee, and
notified to Ladenburg in writing.
 
7. Covenants of the Company. The Company covenants and agrees with Ladenburg
that:
 
(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Ladenburg under the Securities Act with respect to a
pending sale of the Placement Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will notify Ladenburg promptly of the time when any subsequent amendment
to the Registration Statement, other than documents incorporated by reference,
has been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.
 
(b) Notice of Commission Stop Orders. The Company will advise Ladenburg,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Placement Shares; and the Company will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop or other order or to obtain its withdrawal if such a stop or other order
should be issued.

 
 

--------------------------------------------------------------------------------

 
 
(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by
Ladenburg under the Securities Act with respect to a pending sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Ladenburg to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance.
 
(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Ladenburg under
the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange.
 
(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Ladenburg and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act. The copies of the Registration Statement and the
Prospectus and any supplements or amendments thereto furnished to Ladenburg will
be identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
Notwithstanding the foregoing, the Company will not be required to furnish any
document (other than the Prospectus) to Ladenburg to the extent such document is
available on EDGAR.
 
(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. “Earnings statement” and “make
generally available” will have the meanings contained in Rule 158 under the
Securities Act.
 
(g) Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of the Company’s obligations hereunder, which the parties
acknowledge include expenses relating to: (i) the preparation, printing and
filing of the Registration Statement and each amendment and supplement thereto,
of each Prospectus and of each amendment and supplement thereto, and of this
Agreement, (ii) the preparation, issuance and delivery of the Placement Shares,
(iii) the printing and delivery to Ladenburg of copies of the Prospectus and any
amendments and supplements thereto, (iv) the fees and expenses incurred in
connection with the listing or qualification of the Placement Shares for trading
on the Exchange, and (v) the filing fees and expenses, if any, of the Commission
and FINRA. The Company will pay to Ladenburg, within 30 days of the delivery of
an invoice in reasonable detail, all reasonable and customary expenses incident
to the performance of Ladenburg's obligations hereunder, including attorney’s
fees, consultant fees, travel and lodging expenses and any other incidental fees
and expenses incurred by Ladenburg, not to exceed $20,000 in the aggregate
unless prior written consent by the Company is granted.
 
(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 
 

--------------------------------------------------------------------------------

 
 
(i) Notice of Other Sales. During either the pendency of any Placement Notice
given hereunder, or any period in which the Prospectus relating to the Placement
Shares is required to be delivered by Ladenburg, the Company shall provide
Ladenburg notice as promptly as reasonably possible before it offers to sell,
contracts to sell, sells, grants any option to sell or otherwise disposes of any
shares of Common Stock (other than Placement Shares offered pursuant to the
provisions of this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire Common Stock;
provided, that such notice shall not be required in connection with the
(i) issuance, grant or sale of Common Stock, options to purchase shares of
Common Stock or Common Stock issuable upon the exercise of options or other
equity awards pursuant to any employee or director stock option or benefits plan
or stock ownership plan or issuances permitted by FINRA (ii) the issuance or
sale of Common Stock pursuant to any dividend reinvestment plan that the Company
may adopt from time to time, (iii) the issuance of Common Stock upon the
exercise of any currently outstanding warrants, options or other rights in
effect or outstanding and disclosed in filings by the Company available on EDGAR
or (iv) issuance and sale of Common Stock to certain Persons previously
disclosed to Ladenburg who are contemplated to receive such shares pursuant to a
settlement agreement with the Company.
 
(j) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice, advise Ladenburg promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to Ladenburg pursuant to this Agreement.
 
(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Ladenburg or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Ladenburg may
reasonably request.
 
(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing date
under Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through
Ladenburg, the Net Proceeds to the Company and the compensation payable by the
Company to Ladenburg with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.
 
(m) Representation Dates; Certificate. Three Trading Days prior to the First
Delivery Date and each time the Company: (i) files the Prospectus relating to
the Placement Shares or amends or supplements (other than a prospectus
supplement relating solely to an offering of securities other than the Placement
Shares) the Registration Statement or the Prospectus relating to the Placement
Shares by means of a post-effective amendment, sticker, or supplement but not by
means of incorporation of documents by reference into the Registration Statement
or the Prospectus relating to the Placement Shares; (ii) files an annual report
on Form 10-K under the Exchange Act (including any Form 10-K/A containing
amended financial information or a material amendment to the previously filed
Form 10-K); (iii) files its quarterly reports on Form 10-Q under the Exchange
Act or (iv) files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K) under the Exchange Act (each date of filing of one or more of the
documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Ladenburg with a certificate,
in the form attached hereto as Exhibit 7(m) within three (3) Trading Days of any
Representation Date. The requirement to provide a certificate under this
Section 7(m) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Ladenburg with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Ladenburg sells any Placement Shares, the Company shall
provide Ladenburg with a certificate, in the form attached hereto as Exhibit
7(m), dated the date of the Placement Notice.

 
 

--------------------------------------------------------------------------------

 
 
(n) Legal Opinion. On the date of the first Placement Notice is given hereunder,
the Company shall cause to be furnished to Ladenburg a written opinion dated as
of the date of such Placement Notice of Winstead PC (“Company Counsel”), in form
and substance satisfactory to Ladenburg and its counsel. Within three Trading
Days of each subsequent Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
Ladenburg a written opinion of Company Counsel in a form reasonably acceptable
to Ladenburg and its counsel; provided, however, that in lieu of such opinion,
Company Counsel last furnishing such opinion to Ladenburg may furnish to
Ladenburg a letter substantially to the effect that Ladenburg may rely on such
prior opinion to the same extent as though dated the date of such letter
authorizing reliance.
 
(o) Comfort Letter. Three Trading Days prior to the First Delivery Date and
within three Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants (and any other independent accountants whose report is
included in the Registration Statement or the Prospectus), to furnish Ladenburg
letters (the “Comfort Letters”; the first such letter is referred to as the
“Initial Comfort Letter”) in form and substance satisfactory to Ladenburg and
Pricewaterhouse Coopers LLP (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act, the
Exchange Act, and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
 
(p) Market Activities. The Company will not, and will use its commercially
reasonable efforts to cause its officers, directors and affiliates not to,
(i) take, directly or indirectly, any action designed to stabilize or manipulate
the price of any security of the Company, or which may cause or result in, or
which might in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, to
facilitate the sale or resale of any of the Placement Shares, (ii) sell, bid
for, purchase or pay anyone any compensation for soliciting purchases of the
Placement Shares during the pendency of any Placement Notice or (iii) pay or
agree to pay to any person any compensation for soliciting any order to purchase
any other securities of the Company during the pendency of any Placement Notice;
provided, however, that upon consent of Ladenburg the Company may bid for and
purchase Common Stock in accordance with Rule 10b-18 under the Exchange Act.
 
(q) Filings with the Exchange. The Company will timely file with the Exchange
all material documents and notices required by the Exchange of companies that
have or will issue securities that are traded on the Exchange.
 
(r) Securities Act and Exchange Act. The Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.
 
(s) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance in writing by the Company and
Ladenburg in its capacity as principal or agent hereunder, neither Ladenburg nor
the Company (including its agents and representatives, other than Ladenburg in
its capacity as such) will, directly or indirectly, make, use, prepare,
authorize, approve or refer to any free writing prospectus relating to the
Placement Shares to be sold by Ladenburg as principal or agent hereunder. The
Company will treat each Ladenburg approved Issuer Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act,
and will comply with the requirements of Rule 433 of the Securities Act
applicable to any Issuer Free Writing Prospectus, including timely filing with
the Commission where required, legending and record keeping.

 
 

--------------------------------------------------------------------------------

 
 
(t) Sarbanes-Oxley Act.  The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
including those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with generally
accepted accounting principles, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements.  The Company will maintain such controls and other procedures,
including, without limitation, those required by Sections 302 and 906 of the
Sarbanes-Oxley Act, and the applicable regulations thereunder that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, including, without limitation, controls and procedures designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its Chief Executive Officer
and principal financial officer, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure and to
ensure that material information relating to the Company is made known to them,
particularly during the period in which such periodic reports are being
prepared.
 
(u) Transfer Agent. The Company shall maintain, at its expense, a registrar and
transfer agent for the Common Stock.
 
(v) Disclosure of Sales. The Company will disclose in its quarterly reports on
Form 10-Q and in its annual report on Form 10-K the number of Placement Shares
sold through Ladenburg during the relevant quarter.
 
(w) Available Shares. The Company will ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out its authorized but unissued shares of Common Stock, of
the Maximum Amount.
 
8. Conditions to Ladenburg’s Obligations. The obligations of Ladenburg hereunder
with respect to a Placement Notice will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by Ladenburg of a due diligence review satisfactory to Ladenburg
in its reasonable judgment, and to the continuing satisfaction (or waiver by
Ladenburg in its sole discretion) of the following additional conditions:
 
(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.
 
(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(c) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect, or any development that
could reasonably be expected to cause a Material Adverse Effect, the effect of
which, in the reasonable judgment of Ladenburg (without relieving the Company of
any obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.
 
(d) Legal Opinion. Ladenburg shall have received the opinion of Company Counsel
required to be delivered pursuant to Section 7(n) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(n).

 
 

--------------------------------------------------------------------------------

 
 
(e) Comfort Letter. Ladenburg shall have received the Comfort Letter required to
be delivered pursuant to Section 7(o) on or before the date on which such
delivery of such opinion is required pursuant to Section 7(o).
 
(f) Representation Certificate. Ladenburg shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).
 
(g) No Exchange Suspension or FINRA Objection. Trading in the Common Stock shall
not have been suspended on the Exchange. FINRA shall not have objected to the
fairness or reasonableness of the terms or arrangements under this Agreement.
 
(h) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to
Ladenburg such appropriate further information, certificates and documents as
Ladenburg may reasonably request. All such opinions, certificates, letters and
other documents will be in compliance with the provisions hereof. The Company
will furnish Ladenburg with such conformed copies of such opinions,
certificates, letters and other documents as Ladenburg shall reasonably request.
 
(i) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
 
(j) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
 
(k) Termination of Agreement. If any condition specified in this Section 8 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by Ladenburg by notice to the Company. Notice of such cancellation
shall be given in writing and addressed to each of the individuals of the
Company set forth on Schedule 2.
 
(l) No Termination Event. There shall not have occurred any event or condition
that would permit Ladenburg to terminate this Agreement pursuant to Section 11.
 
9. Indemnification and Contribution.
 
(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Ladenburg, the directors, officers, employees and agents of Ladenburg and each
person, if any, who (i) controls Ladenburg within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by
or is under common control with Ladenburg (a “Ladenburg Affiliate”) from and
against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) (collectively, "Losses") of, any
action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Ladenburg, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such Losses arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus, or any
amendments thereto (including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B, if applicable) or the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading or (y) any act or failure to act or
any alleged act or failure to act by Ladenburg in connection with, or relating
in any manner to, the Placement Shares or the offering contemplated hereby,
unless it is finally judicially  determined in a court of competent jurisdiction
that such Losses were the primary and direct result of the intentional
misconduct or gross negligence of Ladenburg in performing the services
hereunder.  Notwithstanding anything contained herein to the contrary, this
indemnity agreement shall not apply any Losses arising from, directly or
indirectly, an untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with information furnished in
writing to the Company by or on behalf of Ladenburg expressly for inclusion in
the Registration Statement or Prospectus. This indemnity agreement will be in
addition to any liability that the Company might otherwise have.

 
 

--------------------------------------------------------------------------------

 


 (b) Ladenburg Indemnification. Ladenburg agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all Losses to which the Company,
or any such person, may become subject under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise, as and when incurred, but only insofar as such Loss arises from or is
caused directly or indirectly by an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information furnished in writing to the Company by or on behalf of Ladenburg
expressly for inclusion in the Registration Statement or Prospectus.
 
(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below. The indemnified party will have the
right to employ its own counsel in any such action, but the fees, expenses and
other charges of such counsel will be at the expense of such indemnified party
unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on the written advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on the written advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.

 
 

--------------------------------------------------------------------------------

 
 
(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Ladenburg, the Company
and Ladenburg will contribute to the total Losses (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Ladenburg, if any), to which the Company and Ladenburg may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company, on the one hand, and Ladenburg, on the other. The relative benefits
received by the Company on the one hand and Ladenburg on the other hand shall be
deemed to be in the same proportion as the total net proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by Ladenburg from the sale of Placement Shares
on behalf of the Company. If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and Ladenburg, on the other,
with respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or Ladenburg, on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. The Company and Ladenburg agree that it
would not be just and equitable if contributions pursuant to this Section 9(d)
were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
Loss in respect thereof, referred to above in this Section 9(d) shall be deemed
to include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the foregoing provisions of this Section 9(d), Ladenburg
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, shareholders, partners, employees or agents of
Ladenburg, will have the same rights to contribution as that party, and each
director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.
 
10. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall survive, as of their respective dates, regardless of (i) any investigation
made by or on behalf of Ladenburg, any controlling persons, or the Company (or
any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.
 
11. Termination.
 
(a) Termination; General. Ladenburg may terminate this Agreement, by notice to
the Company, as hereinafter specified at any time (1) if there has been, since
the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any change, or any development or event
involving a prospective change, which individually or in the aggregate, in the
sole judgment of Ladenburg has or could have a Material Adverse Effect and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of Ladenburg, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Placement Shares has been suspended or limited by the Commission
or the Exchange, or if trading generally on the Exchange has been suspended or
limited, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities.

 
 

--------------------------------------------------------------------------------

 
 
(b) Termination by the Company. The Company shall have the right to terminate
this Agreement by giving 30 days notice as specified herein to Ladenburg.
 
 (c) Termination by Ladenburg. In addition to the rights set forth in Section
11(a), Ladenburg shall have the right to terminate this Agreement by giving ten
days notice to the Company.
 
(d) Automatic Termination. Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of the Maximum Amount of Placement Shares through Ladenburg pursuant to
this Agreement.
 
(e) Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date specified in such notice by Ladenburg or the Company, as
the case may be. If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.
 
(f) Survival.  The provisions of Sections 7(g), 9, 16 and 17 hereof and the
obligation herein to pay any discount, commission or other compensation accrued,
but unpaid, shall survive any expiration or termination of this Agreement.
 
12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Ladenburg, shall be delivered to Ladenburg Thalmann & Co. Inc., 520 Madison
Avenue, New York, New York 10022, fax no. (212) 308-2203, Attention: Edwin H.
Gordon, with copies to General Counsel, at the same address, or if sent to the
Company, shall be delivered to Repros Therapeutics Inc., 2408 Timberloch Place,
Suite B-7, The Woodlands, TX 77380, fax no. (281) 719-3446, Attention: Joseph S.
Podolski, with a copy to Winstead PC, 24 Waterway Avenue, Suite 500, The
Woodlands, TX 77380, Attention Jeffrey R. Harder, Esq. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.
 
13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Ladenburg and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.
 
14. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.
 
15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Ladenburg. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
 
17. WAIVER OF JURY TRIAL. THE COMPANY AND LADENBURG EACH HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.
 
19. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
 
(a) the Company is a sophisticated business enterprise that has retained
Ladenburg for the limited purposes set forth in this Agreement, and Ladenburg's
and the Company's respective rights and obligations are contractual in nature;
 
(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;
 
(c) the Company has been advised that Ladenburg and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that Ladenburg has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship;
 
(d) the Company disclaims any intention to impose fiduciary obligations on
Ladenburg by virtue of the engagement contemplated by this Agreement;
 
(e) Ladenburg has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
 
(f) Ladenburg is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transaction for its own
account or the account of its customers and hold long or short positions in the
Common Stock; and
 
(g) the Company waives, to the fullest extent permitted by law, any claims it
may have against Ladenburg, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Ladenburg shall have no liability (whether direct
or indirect) to the Company in respect to such fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including shareholders, partners, employees or creditors of the Company.
 
[Remainder of Page Intentionally Blank]

 
 

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth the understanding between the Company and
Ladenburg, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Ladenburg.
 
Very truly yours,
 
REPROS THERAPEUTICS INC.
   
By: 
/s/  Joseph S. Podolski
Name: 
Joseph S. Podolski
Title: 
President and Chief Executive Officer

 
ACCEPTED as of the date first-above
written:
 
Ladenburg Thalmann & Co. Inc.
   
By: 
/s/  Edwin Gordon
Name: 
Edwin Gordon
Title: 
Managing Director


 
 

--------------------------------------------------------------------------------

 